March 17, 1913. The opinion of the Court was delivered by
This is an application for a writ of mandamus, requiring the respondents to audit and approve certain claims of the relator mentioned in his petition, which will be incorporated in the report of the case.
His Honor, Judge John S. Wilson, issued a rule requiring the respondents to show cause, why the prayer of the petition should not be granted; and upon hearing the return, adjudged that it was sufficient, and dismissed the petition. The said return will also be reported.
This appeal is from the order of his Honor, Judge Wilson, dismissing the petition.
The only reply which the petitioner made to the return, was the introduction of an affidavit by George J. Graham, containing the following statement: "That on the 26th day of February, 1910, he was at all times thereafter, has been, and now is sheriff of Williamsburg county; that he knows John T. Bryan, and that deponent has at no time and in no manner, requested Governor Cole. L. Blease to remove the said John T. Bryan, from the office of constable for Williamsburg county, but considered that he was removed by the proclamation of the Governor."
The return was not otherwise traversed, and the other facts therein alleged must, therefore, be considered as admitted by the relator, and they clearly show, that the petition was properly dismissed.
Judgment affirmed. *Page 52